Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-10, 12-23, 25-28 are pending.  Claims 2-6 and 25-28 are presented for this examination.  Claims 7-10 and 12-23 are withdrawn.   Claims 1, 11 and 24 are cancelled.  Claims 2-6 and 25 are amended.  Claims 26-28 are newly added.
Status of Previous Rejections
112 2nd paragraph rejections of claims 1-6 and 25 are withdrawn in view of amendment of claims 1 and 25.
ODP rejections over co-pending application 16/498192 is withdrawn in view of submitted and approved TD on 10/07/2020.
All art rejections are withdrawn in view of amendment of claim 2.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/12/2018 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 2 is amended to require instant claimed method is performed under atmospheric pressure which lacks support in the original specification or original claims.   Hence, such amendment renders new matter.
It should be noted term “atmospheric” is merely disclosed in instant PGPUB [0093] regarding entrainment of atmospheric constituents into the molten metal and entrainment of the atmosphere by stirring at the time of heating.  However, neither entrainment of atmospheric constituents into the molten metal nor entrainment of the atmosphere by stirring inherently suggests melting in an atmosphere at atmospheric pressure, heating at the atmospheric pressure, stopped heating and holding the melting metal at the atmospheric pressure and cooling the source metal at the atmospheric pressure and spheroidizing , inoculating and casting at the atmospheric pressure.  Applicant is invited to submit evidential reference or 132 Declaration to overcome such new matter rejection.
Claim 1 amended formula recitation value “-27.486” lacks support and render new matter.   Instant application PGPUB paragraph [0074] discloses “-27,486” which is different from amended “-27.486”.  Hence, applicant is required to clarify such difference.
Claim 26 recites “slope of a straight line is 5 C/min or less” which is neither supported by original specification nor original claims.  Instant PGPUB paragraph [0093] merely discloses cooling at a rate faster than a straight line but does not equate a straight line being a slope of  5 C/min or less.  Hence, claim 26 is new matter.
As a result rejected claim 1, all dependent claims are also rejected under the same statue.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "the spheroidizing treatment temperature”.  There is insufficient antecedent basis for this limitation in the claim.   It is further unclear what it means by “cooling at a rate faster than a straight line”.  Does it mean cooling rate is not constant or cooling rate is constant and higher than 5 oC/min?  Applicant is required to clarify the disclosure regarding “the cooling at a rate faster than a straight line” in instant PGPUG paragraph [0093] line 5.
As a result of rejected clam 25, all dependent claims are also rejected under the same statue.
Allowable Subject Matter
Claims 2-6 and 25-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a)(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action.
Response to Argument
In response to argument 10/07/2020 that Haruki is not a prior art according to 103(a)(2)(A), argument is not persuasive for the following reason.
published (5/10/2015) within one year of the effective filing date (7/15/2015) of instant application.  Second, inventive entity of prior art Haruki does not include the entire inventive entity of instant application.  Hence, rejection can be applied under 102(a)(1) and a 130(a) declaration can be used to invoke an exception to overcome or avoid rejection under 102(a)(1).  Purpose of 130(a) declaration is to show that the disclosure is the inventor’s work.
In response to argument that Lee uses vacuum melting, argument is moot since Lee is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733